El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
El Municipio recurrente adquirió por compra a doña Carmen Caratini un predio de terreno, con una cabida de 2,882.24 metros cuadrados, que se describe así:
“RÚSTICA, predio de terreno, radicado en el barrio Pueblo del Municipio de Salinas, la que de acuerdo con el plano levantado por el Ingeniero don Augusto Padilla, en una escala de uno por tres-cientos, cuya mensura dió principio en la carretera número- tres rumbo N. 3o 12 E, basta el punto número dos, una distancia de setenta metros noventa centímetros; desde este punto rumbo N.. 46° 17 E. basta el punto número tres, una longitud de treinta y tres-metros cincuenta y cuatro centímetros y ambas distancias en colin-dancia con terrenos que boy son de don Emilio Agosto; desde este-punto rumbo S. 70° 03 E. basta el punto cinco, una distancia de-treinta y cuatro metros cuarenta y cinco centímetros en eolindaneia con terrenos que actualmente son del Municipio y la calle ‘Ciudad Perdida’; desde este punto rumbo S. 33° 34 W. una longitud de-setenta y siete metros treinta y seis centímetros; desde este punto,, rumbo S. 2o 09 E. al punto siete de la carretera número tres, una longitud de diez y nueve metros cuarenta y nueve centímetros, ambas-distancias en eolindaneia con terrenos de la finca principal; y desde-este punto por la carretera número tres, rumbo N. 84° 36 W. al punto de partida diez y ocbo metros setenta centímetros, en total dos mil ochocientos ochenta y dos metros cuadrados con veinte y cuatro centímetros o sea setenta y tres céntimos de cuerda.
“SEGREGACIÓN: Esta finca se segrega para formar una finca sepa-rada y así se hará inscribir en el Registro de la Propiedad de una-cuerda cuatrocientas diez y seis milésimas, sita en .el mencionado-barrio Pueblo de Salinas, en eolindaneia por el Norte con tierras-que fueron de Don Domingo Mundo ahora del Municipio de Salinas *81por el Este, con más terrenos del propio Municipio; por el Sur, con la carretera; y por el Oeste, con las qué fueron de doña María Eufro-sina Caratini abora de don Emilio Agosto.”
Presentada la escritura en el Registro de Gnayama, el registrador recurrido practicó la inscripción de acuerdo con la nota siguiente:
“INSCRITO el presente documento, al folio 239 del tomo 31 de Salinas, finca No. 1085, Inscripción primera, libre de cargas, con el defacto subsanable de no describirse la finca vendida por sus cua-tro puntos cardinales en cumplimiento de lo dispuesto en el Artículo 9 de la Ley Hipotecaria, en relación con el 63 de su reglamento. Gua-•yama, a 2 de abril de 1937. Matías Pomales Díaz, Reg. Sustituto.”
 Alega el recurrente que la nota recurrida viola los mismos preceptos estatutarios que en ella se citan y constituye un abuso de la discreción que la ley concede al registra-’ dor para calificar los documentos presentados para su inscripción.
Esta Corte Suprema fia resuelto en numerosas decisiones que los linderos y cabida de las fincas son requisitos esencia-les que deben constar en los asientos de inscripción que se practiquen en el registro de la propiedad y que el incumpli-miento de esos requisitos es un defecto subsanable. Véanse: Isales v. Maeso et al., 16 D.P.R. 791; González v. Registrador, 17 D.P.R. 239; Figueroa v. Registrador, 20 D.P.R. 24; Malpica v. Registrador, 21 D.P.R. 98; Vecchini v. Registrador, 21 D.P.R. 233; Jiménez v. Registrador, 24 D.P.R. 617; Cabrera v. Registrador, 45 D.P.R. 404; y Vol. 2 “Comentarios a la Legislación Hipotecaria” de Morell y Terry, pág. 111.
Las partes contratantes pueden también, si lo creyeren conveniente, consignar en la escritura una descripción geomé-trica del inmueble. No hay nada en la ley que a ello se oponga. Más aún, el artículo 63 del Reglamento para la eje-cución de la Ley Hipotecaria reconoce el derecho y la conve-niencia de hacerlo así, al disponer:
“Segunda: La situación de las fincas rústicas se determinará expresando el término, partido o cualquier otr.o nombre con que sea *82conocido el lugar en que se bailaren, sus linderos por los cuatro puntos cardinales, la naturaleza de la finca colindante y cualquiera circunstancias que impida confundirlas con otras."

No erró el registrador recurrido en su calificación y su nota debe ser confirmada.

El Juez Asociado Señor Córdova Dávila no intervino.